DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments, dated 2/24/2022, have overcome:
The rejection of claim(s) 1-3, 8, 10-12, 15-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rabkin et al. (US 2004/0111147 A1 – as previously cited).
  The rejection of claim(s) 1-3, 7-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gill et al. (US 2013/0325141 A1 – as previously cited).
The rejection of claim(s) 1-6, 8, 14-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Krolik et al. (US 2007/0055358 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
The amendments, dated 2/24/2022, have overcome all but one (associated with claim 6) of the rejection(s) of claim(s) 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  From Applicant’s arguments/ remarks it appears this maybe due to a miscommunication (as opposed to a disagreement between the Examiner and Attorney), as such Examiner is has further explained the rejection below.
Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:  
Within claim 14, line 2: “the plane formed by the front ends” should be --a plane formed by front ends--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 5-6, 8-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, line 20 (and claim 10, line 2; and claim 10, line 4): Applicant claims, “a front end”; it is unclear, and therefore indefinite, if this is the same as OR different from the front end (within claim 1, line 17).  Claim(s) 3, 5-6, 8-16, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 5, line 1 (and claim 10, line 2; and claim 10, line 4): Applicant claims, “a rear end”; it is unclear, and therefore indefinite, if this is the same as OR different from the front end (within claim 1, line 17).  
Within claim 6, lines 2-3: Applicant claims, “a plurality of third developing units”; it is unclear, and therefore indefinite, how there can be third developing units when there are no second developing units claimed.  Applicant has claimed first developing units (within claim 1, lines 20-21), however Applicant has only claimed second developing units within claim 5 (lines 1-2) from which claim 6 does not depend.  Applicant should consider amending claim 6 such that it depends rom claim 5 OR amending “a plurality of third developing units” to --a plurality of end/ second/ positioning segment developing units-- to clarify that there need not be another set of developing units.

Allowable Subject Matter
Claim(s) 1, 3, 5-6, 8-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
An intravascular stent, configured for use in an iliac vein, comprising:
A positioning segment and a supporting segment connected thereto in an axial direction,
The positioning segment comprising a plurality of first repeating units distributed in a circumferential direction,
The supporting segment comprising at least two supporting units and at least one connecting unit, each supporting unit comprising a plurality of second repeating element distributed in the circumferential direction,
The number of first repeating elements being different than the number of second repeating elements of each supporting unit, holes formed by the first repeating elements being larger than holes formed by the second repeating elements, the second repeating elements of the supporting units at the ends of the supporting segment are one-to-one connected with the second repeating elements of the respective adjacent supporting units, the front end of the supporting segment is connected with 3-10 first developing units, a length of the first repeating element is 5-15mm, a length of the supporting segment is 40-140mm, a thickness of the stent is 0.1-0.3mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774